DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the first species and the second subspecies (readable on claims 1, 2, 4, and 6 through 10) in the reply filed on November 30, 2020 is acknowledged.
Claims 3, 5, and 11 through 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected second species and/or on the nonelected second and/or third subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): a spiral-wound heat exchanger or a brazed aluminum heat exchanger (or any heat exchanger for that matter) as recited in claim 6; a sub-cooling system as recited in claims 9 and 10; and, an inlet air cooling system as recited in claim 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to summarize the salient features of the claimed invention being examined (i.e., relating to the sub-cooling unit being configured and/or used to sub-cool a first warm LNG stream and a second warm LNG stream to generate a first cold LNG stream and a second cold LNG stream).  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification contains numerous terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: “a first operating mode”, “a second operating mode”, “the first operating mode”, and “the second operating mode” appearing in paragraphs [0006] through [0008] and in paragraph [0045] of the specification. 
For example, paragraph [0006] first states that a first LNG train is configured to generate a first warm LNG stream in a first operating mode and a first cold LNG stream in a second operating mold, and also that a second LNG train is configured to generate a second warm LNG stream in a first operating mode and a second cold LNG stream in a second operating mode, thus seeming to suggest that the first LNG train has two different operating modes and that the second LNG train also has two operating modes, and furthermore that these two operating modes correspond to each of the LNG trains and not to the system as a whole. Paragraph [0006] then states that a sub-cooling unit is configured to, in the first operating mode, sub-cool the first warm LNG stream and the second warm LNG stream to generate the first cold LNG stream and the second cold LNG stream; however, it is then not clear whether the first operating mode being referred to with regard to the sub-cooling unit is the same as the first operating mode of the first LNG train as previously cited or is the same as the first operating mode of the second LNG train as previously cited because previously the same paragraph seems to have characterized these two first operating modes as being distinct from one another and as not being a single first operating mode which characterizes the system as a whole.
	Later references to “the first operating mode” and to the “second operating mode” throughout the specification (and especially in paragraphs [0007], [0008], and [0045]) are similarly unclear as written because these fail to clearly set forth which previously cited “first operating mode” or which previously cited “second operating mode” is intended to be referenced thereby.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the original claim set should not begin on the same sheet as the last paragraph (i.e., paragraph [0047]) of the specification nor should the claims be presented as part of the specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “sub-cooling system” in claims 9 and 10 lacks proper antecedent basis in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sub-cooling unit” in claim 1 and various claims depending therefrom; “sub-cooling system” in claims 9 and 10; and, “inlet air cooling system” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While sufficiently describing the sub-cooling unit as recited in the claims, the originally filed specification fails to even mention a sub-cooling system that is different than the sub-cooing unit per se. Therefore, the limitations relating to a “sub-cooling system” in the claims are not found to have been in the applicant’s possession at the time of filing unless the term “sub-cooling system” is merely an inadvertent typographical error and instead was intended to be recited as “sub-cooling unit”. If that is the case, the applicant can overcome this rejection of claims 9 and 10 by replacing all occurrences of “sub-cooling system” with “sub-cooling unit” in the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1, for example, recites the limitation “a first operating mode” in line 5, “a second operating mode” in line 6, “a first operating mode” in line 9, and “a second operating mode” in line 10, followed by the limitation “the first operating mode” in each of lines 11 and 16, and also followed by the limitation “the second operating mode” in line 18. However, as written, it is not at all clear to which previously recited “first operating mode” (i.e., to the one corresponding to the first LNG train as recited in line 5 or to the one corresponding to the second LNG train as recited in line 9) each of the limitations “the first operating mode” in each of lines 11 and 16 are intended to refer, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. Similarly, as written, it is also not at all clear to which previously recited “second operating mode” (i.e., to the one corresponding to the first LNG train as recited in line 6 or to the one corresponding to the second LNG train as recited in line 10) the limitation “the second operating mode” in line 18 is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. Please note that the original disclosure, including the original specification, is of no help in clarifying matters with regard to the above limitations, as noted in greater detail above in the section relating to the objections to the specification. 
Furthermore with regard to base claim 1 as written, not only is it not clear whether each of the first LNG train and of the second LNG train has distinct and separate first and second operating modes as recited by the claim, and not only is it not clear to which previously recited first and second operating mode each of the later recited limitations “the first operating mode” and “the second operating mode” are intended to refer as noted in greater detail above, but, additionally, the limitations in the last “wherein” clause of claim 1 are even further rendered indefinite because there is no proper antecedent basis in the claim for the limitations “the first and second cold LNG streams, in the first operating mode”. The claim fails to previously recite any first and second cold LNG streams, in the first operating mode, (emphasis added) either with regard to the first LNG train or with regard to the second LNG train. 
It is not clear whether the limitation “with existing first and second LNG trains” in claim 7 is intended to refer back to the first and second LNG trains as previously recited in base claim 1 from which claim 7 depends or to refer to some other LNG trains, thus further rendering indefinite the metes and bounds of protection sought by the claims.
It is not clear which, if any, structural elements (in addition to those previously recited by base claim 1) are necessitated by the limitations in each of claims 7, 8, and 10, thus further rendering indefinite the metes and bounds of protection sought by the claims. Put another way, each of apparatus claims 7, 8, and 10 are dependent on base claim 1, but it is not clear how (and whether) each of these claims is intended to further structurally limit base claim 1. 
Claim limitations “sub-cooling system” in claims 9 and 10 and “inlet air cooling system” in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed function and to clearly link the structures, materials, or acts to the function. Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
There is insufficient antecedent basis in the claims for the limitation “the sub-cooling system” in each of claims 9 and 10. If this is merely an inadvertent typographical error and the intent was to instead recite “the sub-cooling unit”, merely replacing the latter for the former will obviate this rejection.
Claims 1, 2, 4, and 6 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are, for example: the ones between the first LNG train, the second LNG train, and the sub-cooling unit as recited in the claims; and, the ones between the inlet air cooling system, the at least one gas turbine, and the first and second LNG trains as recited in claim 9.
	Any claim not specifically mentioned is rejected at least as being dependent on a rejected claim.
The non-application of prior art against the claims should not be construed as an indication of allowable subject matter, but rather as an indication of the extent to which the scope of protection sought by the claims as written is generally indeterminate and of the extent to which the claims are indefinite as written. Furthermore, the non-application of prior art against the claims is also an indicator of the extent to which any prior art rejection of the claims would need to be speculative due to the extent of the indefiniteness of base claim 1 and of all of the dependent claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763